UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6507



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JONATHAN EDWARDS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-92-133-BO)


Submitted:   November 21, 2002             Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Edwards, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Edwards appeals from the district’s order denying his

“Motion to Reopen,” in which he asserts that he should not have

been sentenced as an armed career criminal for his 1993 conviction

under 18 U.S.C. § 922(g) (2000). Edwards failed to raise this issue

in his direct criminal appeal. Moreover, the time for seeking post-

conviction relief has long since expired. 28 U.S.C. § 2255 (2000).

Consequently, we affirm.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2